DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein the first arm and the second arm away from the stem”  in claim 4 is unclear how the first and second arms are in relation to the stem which renders this claim indefinite. The phrase is not defined by the claim, the specification does not precede a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the first and second arms extend form the stem, converge from the stem, fare away from the stem. Therefore, the specification does not provide a standard for ascertaining what closed position would be acceptable. For examination purposes the claim will be interpreted as “wherein the first arm and the second arm flare away from the stem”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al. (US 20140276288 A1), hereinafter referred to as “Randolph”.
claim 1, Randolph teaches a dressing for treating an area around an ankle with negative pressure (a dressing (602) is shown for applying vacuum to the intact skin extending or surrounding a tissue site such as, for example, the tissue site (104) on both the distal side and proximal side of the ankle of the foot (103), see Paragraph [0066]), the dressing comprising: a manifold (610) comprising a stem (a flexible dressing portion (635), see Figure 6B), a first arm joined to the stem (proximal dressing portion (640) joined to portion (635), see Figure 6B), and a second arm joined to the stem (distal dressing portion (630) joined to portion (635), see Figure 6B), a cover disposed over the manifold (sleeve layer (612) envelops the manifold layer (610), see Paragraph [0070]). However, Randolph does not explicitly teach an attachment device having a treatment aperture; the manifold at least partially exposed through the treatment aperture; a cover coupled to the attachment device around the manifold; and an adhesive on the attachment device configured to bond to the area around the ankle.
While the embodiment of Figures 6A-7C has not explicitly made clear where the attachment device/adhesive is placed, reading Paragraph [0070] makes it clear that sleeve layer (612) seals in the other layers (610) and (620) to form a negative pressure treatment environment, much like what is shown in Fig. 1 where attachment device (113) forms a seal between the patient’s skin and the sleeve (112) to create a negative pressure chamber that encloses the manifold (110) and the wound.  Thus it is reasonably deduced that there is a ring of adhesive, much like that of attachment device (113) in the Figure 1 embodiment, formed on a skin-facing surface of sleeve (612) along its entire periphery, for sealing the dressing onto the skin of a patient.  The treatment aperture would therefore be defined by this ring of skin-touching adhesive, through which both layers (610 & 620) are exposed.

Regarding claim 2, Randolph further teaches wherein the first arm has a greater span than the second arm (proximal dressing portion (640) has a greater span than distal dressing portion (630), see Figure 6B).
Regarding claim 3, Randolph teaches all of the limitations as discussed above in claim 1. However, Randolph does not explicitly disclose wherein: the first wing has a first span; the second wing has a second span; and a ratio of the first span to the second span is about 1.5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Randolph to have a ratio of the first and second span to be 1.5  since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of Randolph would not operate differently with the claimed span size ratio and since the dimension of the span ratio is used for the purpose of wrapping around a leg/foot. It may be obvious to make one arm longer so that it can fully wrap 
Regarding claim 4, Randolph further teaches wherein the first arm and the second arm extend away from the stem (see Figure 6A).
Regarding claim 5, Randolph further teaches wherein the first arm and the second arm comprise converging edges (see Figure 6B) (see below).
[AltContent: arrow][AltContent: textbox (Converging Bio concave edges)]
    PNG
    media_image1.png
    730
    637
    media_image1.png
    Greyscale

Regarding claim 6, Randolph further teaches wherein the stem, the first arm, and the second arm define biconcave edges (see Figure 6B) (see above).
claim 7, Randolph further teaches wherein the manifold comprises a face that is biconcave (see Figure 6B).
Regarding claim 8, Randolph further teaches wherein the manifold (612) has a line of symmetry through the stem (See Figure 6B).
[AltContent: arrow][AltContent: textbox (Edge bounds first arm (640) second arm (630) and stem (635))][AltContent: arrow][AltContent: textbox (Void)][AltContent: textbox (Void)][AltContent: arrow]
    PNG
    media_image1.png
    730
    637
    media_image1.png
    Greyscale
Regarding claim 9, Randolph further teaches wherein: the manifold has a line of symmetry through the stem (manifold (612) is symmetric through the stem, see Figure 6B); and the first arm (640) and the second arm (630) define a void adjacent to each side of the stem (there are voids located between the first arm (640) and second arm (630), see Figure 6B) (see below).
claim 10, Randolph further teaches wherein: the manifold (612) has an edge bounding the first arm and the second arm (see above); and a portion of the edge bounding the first arm and the second arm converges toward the stem to define a concave void adjacent to each side of the stem (the edge converges towards stem (635), see above).
Regarding claim 11, Randolph further teaches a dressing interface (comfort layer (620) fluidly coupled to the first arm through the cover (coupled to the first proximal dressing portion, see Figure 6A-B).
Regarding claim 12, Randolph further teaches wherein the manifold comprises foam (the manifold may be a single piece of the same foam material, see Paragraph [0037])
Regarding claim 13, Randolph further teaches a comfort layer coupled to the manifold (comfort layer (620) coupled to sleeve (612), see Figure 6A), the comfort layer at least partially exposed through the treatment aperture (the comfort layer (620) will be exposed through the aperture formed by the ring of adhesive, see Figure 6B).
Regarding claim 14, Randolph further teaches wherein the adhesive is disposed in a border of the attachment device (it is reasonably deduced that there is a ring of adhesive formed on a skin-facing surface of sleeve (612), the treatment aperture would therefore be defined by this ring of skin-touching adhesive).
Regarding claim 15, Randolph further teaches wherein the attachment device further comprises a sealing ring around the treatment aperture (a ring of adhesive formed on a skin-facing surface of sleeve (612) for sealing the dressing onto the skin of a patient, see Paragraph [0070] and Figure 6B).
[AltContent: textbox (Extensions)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    730
    637
    media_image1.png
    Greyscale
Regarding claim 17, Randolph further teaches wherein the manifold (612) further comprises an extension coupled to the first arm (see below).

7.	Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph (US 20140276288 A1) in view of Bradley et al. (US 20120022436 A1), hereinafter referred to as “Bradley”.
Regarding claim 16, Randolph teaches all of the limitations as discussed above in claim 15. However, Randolph does not explicitly disclose wherein the sealing ring comprises a hydrocolloid. 

Randolph and Bradley are analogous art because both deal with negative pressure wound therapy systems. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the sealing ring adhesive of Randolph and further include wherein the sealing ring was made from an hydrocolloid, as taught by Bradley. Bradley teaches hydrocolloids are known to function well as occlusive dressings, also proven to be effective bacterial barriers provide additional healing properties, absorb wound exudate, and prolong the useful life of the environmental control chamber (See Paragraph [0020]).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sanders teaches a dressing for treating an area around an ankle with negative pressure (occlusive wrapping (10)), the dressing comprising: a manifold (12) comprising a stem (extension region or portion (30)), a first arm joined to the stem (fluid communicator arms (32), see Figure 2), and a second arm joined to the stem (fluid communicator arms (32), see Figure 2), the manifold at least partially exposed through the treatment aperture; a cover (occlusive drape (14)) disposed over the manifold. However, Sanders fails to teach an attachment device having a treatment aperture; and coupled to the attachment device around the manifold; and an adhesive on the attachment device configured to bond to the area around the ankle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (3/21/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        

/SUSAN S SU/Primary Examiner, Art Unit 3781
22 March 2022